Trust v NTK Realty, Inc. (2020 NY Slip Op 04823)





Trust v NTK Realty, Inc.


2020 NY Slip Op 04823


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON
PAUL WOOTEN, JJ.


2018-00116
 (Index No. 707576/17)

[*1]Christiana Trust, etc., appellant, 
vNTK Realty, Inc., respondent, et al., defendants.


Gross Polowy, LLC, Williamsville, NY (Stephen J. Vargas of counsel), for appellant.
Ehsanul Habib, Forest Hills, NY, for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the plaintiff appeals from an order of the Supreme Court, Queens County (Chereé A. Buggs, J.), entered October 27, 2017. The order granted the motion of the defendant NTK Realty, Inc., pursuant to CPLR 3211(a)(5) to dismiss the complaint insofar as asserted against it as time-barred.
ORDERED that the order is affirmed, with costs.
For reasons stated in Ditech Fin., LLC v Naidu (175 AD3d 1387, lv granted 34 NY3d 910), we affirm the order.
MASTRO, J.P., MALTESE, BRATHWAITE NELSON and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court